The decision of this court handed down on November 19, 1931,  is hereby amended to read as follows: Upon agreed statement of facts, it is adjudged, without costs, that, under section 48 of the Village Law, as amended by Laws of 1927, chapter 650, the following were duly appointed and are legally entitled to hold the office of assessor of the village of Haverstraw: Charles D. Baisley, for a three-year term beginning on the 7th day of April, 1930; James D. Morrison, for a three-year term beginning on the 1st day of April, 1929; and Ethelbert Benson, for a one-year term beginning on the 6th day of April, 1931. Lazansky, P. J., Carswell, Scudder and Tompkins, JJ., concur; Davis, J., dissents and votes for judgment sustaining the claim of the defendants to the office of assessor, on the ground that the board of trustees has adopted no resolution in conformity with section 48 of the Village Law, as amended; and in making appointments for varying terms it has indicated no purpose to conform to the law and fix a definite term for a given number of assessors. The subsequent action of the trustees in declaring the appointments void disavows any prior intent to adopt a resolution fixing the number and terms of office of those appointed from time to time.